DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 3/6/2020. 

Claim Analysis
3.	Summary of Claim 1:
A composition for a non-pneumatic tire spoke, which comprises 

a thermoplastic polyester elastomer, 

a silane-based interfacial binder, 

and silica particles.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP 2017-007359 A; as listed on the IDS dated 3/6/2020, full English translation included herewith) in view of Blume et al. (US PG Pub 2013/0178566 A1).
	Regarding claims 1, 3 and 6, Miyamoto teaches a non-pneumatic tire having improved durability, wherein the non-pneumatic tire comprises a support structure for supporting a load applied from a vehicle (Abstract), thereby reading on the non-pneumatic tire spoke, wherein the support structure comprises an elastic material such as a polyester elastomer [0029-0030], wherein the support structure further comprises granular fillers such as silica [0036] thereby reading on the thermoplastic polyester elastomer and the silica particles as required by the instant claim.
	Miyamoto does not teach the silane based interfacial binder.
	Blume et al. teach rubber mixtures for rubber articles such as non-pneumatic tires (claim 11), wherein the rubber mixtures comprise silica particles (claim 1) and silanes (claim 6) such as bis(triethoxysilylpropyl)polysulfide (for example Si 69 from Evonik Industries AG) thereby reading on the silane based interfacial binder as required by the instant claim [0060].  Blume et al. further teach the silica filler in an amount of from 5 to 150 parts by weight based on 100 parts of rubber [0034]. Blume et al. offer the motivation of using silica particles and silane in the rubber mixture due to its ability to improve dynamic properties [0004]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the Si 69 from Evonik as disclosed by Blume et al. in the pneumatic tire of Miyamoto, thereby arriving at the claimed invention.
	Regarding claims 4 and 5, Miyamoto et al. in view of Blume et al. teach the silica particles in an amount of from 5 to 150 parts by weight based on 100 parts of rubber (Blume, [0034]) and the silane in the amount of from 0.1 to 30% by weight based on the rubber (Blume, [0064]).
Miyamoto in view of Blume et al. and the claims differ in that Miyamoto in view of Blume et al. do not teach the exact same proportions for the silica particles and silane as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Miyamoto in view of Blume et al.  (5 to 150 parts by weight for silica and 0.1 to 30% for silane) overlap the instantly claimed proportions (1 to 18 parts by weight, 2 to 15 parts by weight for silica; and from 0.1 to 2 parts by weight and from 0.2 to 1.5 parts by weight for silane) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05).
Regarding claim 7, Miyamoto teaches the elastic material has a tensile modulus of 100 MPa or less [0029] thereby overlapping the claimed range of 50 to 200 MPa. 
Miyamoto in view of Blume et al. are silent on the flexural modulus.
The mechanical property of flexural modulus is a function of the composition. Miyamoto in view of Blume et al. teach the same non-pneumatic tire composition comprising a thermoplastic polyester elastomer, silica particles and silane as set forth in the rejection above. Therefore, the mechanical property of flexural modulus in the rubber mixture of Miyamoto in view of Blume et al. is expected to be the same mechanical property as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 8, Miyamoto in view of Blume et al. teach the non-pneumatic tire spoke as set forth above, comprising a thermoplastic polyester elastomer, silica particles and silane. Miyamoto further teaches the elastic material is molded [0028] thereby reading on the “prepare a mixture” and “molding the mixture” as required by the instant claim.
Regarding claim 9, see the rejection as set forth above for claims 4 and 5.
Regarding claim 10, Miyamoto in view of Blume et al. teach the process according to the invention can be carried out from 80 C to 200 C (Blume, [0074]) thereby overlapping the claimed range of 190 to 220 C. Miyamoto in view of Blume et al. teach a mixing time of 1 to 5 minutes (Blume Table 2) thereby overlapping the claimed range of 5 to 10 minutes.
Miyamoto in view of Blume et al. do not particularly teach the rpm of mixing.
  	All teaching in Miyamoto in view of Blume et al. imply uniform and homogenous mixing and as such the rpm of the mixing can be optimized to obtain uniform and homogenous mixing via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the rpm of mixing for the intended application via a routine optimization, thereby obtaining the present invention.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP 2017-007359 A; as listed on the IDS dated 3/6/2020, full English translation included herewith) in view of Blume et al. (US PG Pub 2013/0178566 A1) as set forth above for claims 1, 3-10; and further in view of Miyazaki (US PG Pub 2010/0032071 A1). 
	Regarding claim 2, Miyamoto in view of Blume et al. teach the composition for a non-pneumatic tire as set forth above for claim 1 and incorporated as reference herewith. Miyamoto in view of Blume et al. teach silica particles such as Ultrasil 360 (Blume, [0092]).
	Miyamoto in view of Blume et al. do not particularly teach the particle size for the silica as required by the instant claim.	
Miyazaki et al. teach a tire comprising a rubber component, silica and a silane coupling agent [0044] wherein the Z115 GR from Rhodia is a functional equivalent to the Ultrasil 360 as used by Miyamoto in view of Blume et al. The Z115 GR from Rhodia has a particle size of 100 µm as stated in the instant specification p. 9, line 13. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the Z115 GR from Rhodia as disclosed by Miyazaki et al. as the silica particle in the tire of Miyamoto in view of Blume et al., thereby arriving at the claimed invention.
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763